Citation Nr: 1643378	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-19 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a temporomandibular joint (TMJ) disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969, and November 1970 to November 1973, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the statement of the case in July 2013, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2015).

In October 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his service representative have not been provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The Veteran has not been prejudiced, however, as the issue of service connection for TMJ is resolved in the Veteran's favor.  


FINDING OF FACT

The Veteran's has temporomandibular joint disorder related to his active service.


CONCLUSION OF LAW

The criteria for service connection for temporomandibular joint disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran essentially contends that he developed jaw pain during his active service, resulting in his current TMJ disability.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with TMJ disorder.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show that the Veteran was involved in a car accident in January 1969.  He was put under observation for possible head injury, and a laceration to the face was noted.  The service dental records show a request for a consultation regarding TMJ problems in April 1969 but the service treatment and dental records do not contain the TMJ consultation.  The Veteran testified that he has experienced jaw symptoms since separation.

The Veteran was afforded a VA dental examination in December 2010.  The examiner diagnosed TMJ disorder.  After reviewing the claims file and medical records, however, the dentist was unable to determine if the Veteran's current condition of laxity of the TMJ and subluxation was caused by the motor vehicle accident in service without relying on conjecture.  

As noted above, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from VHA in October 2016.  After a review of the file, the VHA expert, an oral surgeon, concluded it is at least as likely as not that the Veteran's diagnosed TMJ disorder had its onset during service due to the history of a car accident and head trauma.  

As noted, the Veteran is diagnosed with TMJ disorder and during his first period of active service he was in a motor vehicle accident that involved injury to the facial area.  While the VA examiner could only speculate whether the Veteran's TMJ disorder resulted from the 1969 motor vehicle accident, the VHA oral surgeon did reach a definite and conclusive opinion that it is as likely as not the Veteran's TMJ disorder was a result of the Veteran's motor vehicle accident in service.  He considered the Veteran's history along with his knowledge of the current state of medical knowledge to reach his final opinion. 

In light of the opinion of the VHA expert, the Board finds that there is sufficient evidence to establish service connection for TMJ disorder.  The opinion is not contradicted by any other medical opinion of record, and the VA expert's opinion as to the diagnosis and cause of TMJ is highly probative as it represents the medical opinion of a specialist, informed by review of the Veteran's medical history, and offered with a reasoned rationale.

Thus, based on the foregoing, the Board finds that the Veteran's TMJ disorder is due to service and service connection for TMJ disorder is warranted.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a temporomandibular joint disorder is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


